31 N.Y.2d 702 (1972)
In the Matter of the Claim of Dante A. Faccio, Respondent. Martin P. Catherwood, as Industrial Commissioner, Appellant.
Court of Appeals of the State of New York.
Argued September 26, 1972.
Decided October 6, 1972.
Louis J. Lefkowitz, Attorney-General (Irving Jorrisch, Samuel A. Hirshowitz and Murray Sylvester of counsel), for appellant.
Henry J. Metzner for respondent.
Concur: Chief Judge FULD and Judges BURKE, SCILEPPI, BERGAN, BREITEL, JASEN and GIBSON.
Order affirmed, with costs; no opinion.